       Case 1:19-cv-04676-PAE Document 105 Filed 07/08/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                              )
STATE OF NEW YORK, et al.                     )   No. 1:19-cv-04676-PAE
                                              )   (consolidated with 1:19-cv-05433-PAE
                      Plaintiffs,             )   and 1:19-cv-05435-PAE)
                                              )
               v.                             )
                                              )
UNITED STATES DEPARTMENT OF                   )
HEALTH AND HUMAN SERVICES,                    )
ALEX M. AZAR II, in his official capacity as )
Secretary of Health and Human Services, and )
UNITED STATES OF AMERICA,                     )
                                              )
                      Defendants.             )
                                              )
                                              )
                                              )
PLANNED PARENTHOOD FEDERATION )                   No. 1:19-cv-05433-PAE
OF AMERICA, INC. and                          )   (consolidated with 1:19-cv-0476-PAE
PLANNED PARENTHOOD OF                         )   and 1:19-cv-05435-PAE)
NORTHERN NEW ENGLAND, INC.,                   )
                                              )
                      Plaintiffs,             )
                                              )
               v.                             )
                                              )
ALEX M. AZAR II, in his official capacity as )
Secretary of Health and Human Services,       )
UNITED STATES DEPARTMENT OF                   )
HEALTH AND HUMAN SERVICES,                    )
ROGER SEVERINO, in his official capacity      )
as Director of the United States Department   )
of Health and Human Services Office for Civil )
Rights, and                                   )
UNITED STATES DEPARTMENT OF                   )
HEALTH AND HUMAN SERVICES                     )
OFFICE FOR CIVIL RIGHTS,                      )
                                              )
                      Defendants.             )
                                              )
                                              )
                                              )
                                              )
        Case 1:19-cv-04676-PAE Document 105 Filed 07/08/19 Page 2 of 3



                                               )
 NATIONAL FAMILY PLANNING AND                  )        No. 1:19-cv-05435-PAE
 REPRODUCTIVE HEALTH                           )        (consolidated with 1:19-cv-0476-PAE
 ASSOCIATION and                               )        and 1:19-cv-05433-PAE)
 PUBLIC HEALTH SOLUTIONS,                      )
                                               )
                       Plaintiffs,             )
                                               )
                v.                             )
                                               )
 ALEX M. AZAR II, in his official capacity as )
 Secretary of Health and Human Services,       )
 UNITED STATES DEPARTMENT OF                   )
 HEALTH AND HUMAN SERVICES,                    )
 ROGER SEVERINO, in his official capacity      )
 as Director of the United States Department   )
 of Health and Human Services Office for Civil )
 Rights, and                                   )
 UNITED STATES DEPARTMENT OF                   )
 HEALTH AND HUMAN SERVICES                     )
 OFFICE FOR CIVIL RIGHTS,                      )
                                               )
                       Defendants.             )
                                               )


                                 NOTICE OF APPEARANCE

       To the Clerk of this Court and all parties of record, please take notice of appearance of the

following counsel for Defendants:

       Benjamin T. Takemoto
       Trial Attorney
       U.S. Department of Justice
       Civil Division, Federal Programs Branch
       P.O. Box 883, Ben Franklin Station
       Washington, DC 20044
       Tel: (202) 532-4252
       Fax: (202) 616-8460
       Email: benjamin.takemoto@usdoj.gov

 Dated: July 8, 2019                                Respectfully Submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General


                                                2
Case 1:19-cv-04676-PAE Document 105 Filed 07/08/19 Page 3 of 3



                                  MICHELLE R. BENNETT
                                  Assistant Branch Director
                                  Civil Division

                                  /s/ Benjamin T. Takemoto
                                  REBECCA M. KOPPLIN
                                  (CA Bar # 313970)
                                  BENJAMIN T. TAKEMOTO
                                  (CA Bar # 308075)
                                  Trial Attorneys
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  P.O. Box 883, Ben Franklin Station
                                  Washington, DC 20044
                                  Tel: (202) 532-4252
                                  Fax: (202) 616-8460
                                  E-mail: benjamin.takemoto@usdoj.gov

                                  Attorneys for Defendants




                              3
